

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT, is made as of May 21, 2008 (the “Effective Date”), by
and between Kevin Markey (the “Employee”) and PNG Ventures, Inc, a Nevada
corporation (the “Company”). Both the Employee and the Company may hereinafter
be referred to individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Company desires to employ Employee on the terms and conditions
herein stated and Employee accepts such terms of employment;


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


1.           Position.  During the term of this Agreement, the Company will
employ the Employee, and the Employee will serve the Company in the capacity of
Chief Executive Officer.


2.           Duties.  The Employee will perform the duties of the Chief
Executive Officer of the Company as such position is described by the Bylaws of
the Company, together with such additional reasonably related duties assigned by
the Board of Directors; provided, however, the Employee shall not be empowered
to take any of the following actions without prior written approval by the Board
of Directors:


 
2.1
Hire and/or fire any Company officer, employee, agent or subcontractor;



 
2.2
Enter into any agreement to encumber the Company in any form in excess of $100;



 
2.3
Enter into any executory, merger or acquisition agreement;



 
2.4
Sell, transfer or otherwise dispose of any of any Company assets;



 
2.5
Issue any debt or equity interest in the Company, including, but not limited to,
common stock, preferred stock, warrants, notes, debt instruments of any kind,
convertible notes or any other debt or securities (or otherwise enter into
agreements to issue any debt or securities);



3.           Service.  Except with respect to the matters specified below,
Employee will devote sufficient working time and efforts to adequately attend
the business and affairs of the Company.  However, Employee will not work full
time and the Company agrees that Employee may have other outside business
activities.


4.           Term of Agreement.  The initial term of this Agreement shall be 10
days and shall automatically renew every 10 days thereafter until terminated as
further described in Section 6 herein.


5.           Compensation and Expenses.


5.1           Salary.   Employee shall receive $50 per day as compensation for
performing his duties hereunder.


5.5           Expenses.  Employee shall be responsible for any and all costs and
expenses incurred by Employee while acting as an employee of the Company.


6.           Termination. The Employee shall serve at the will of the Board of
Directors and may be terminated by the Board of Directors for any reason
whatsoever without notice (a “Termination”). Employee shall be entitled to any
unpaid salary accrued up to the point of termination.


7.           Miscellaneous.


7.1           Severability.  If any provision of this Agreement shall be found
by any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the Parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable and to the extent that to do so would
not deprive one of the Parties of the substantial benefit of its bargain.  Such
provision shall, to the extent allowable by law and the preceding sentence, be
modified by such arbitrator or court so that it becomes enforceable and, as
modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.
7.2           No Waiver.  The failure by either Party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter.  The waiver by either Party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself.  No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the Party against whom such waiver is sought to be enforced.


7.3           No Assignment.  This Agreement and all rights hereunder are
personal to the Employee and may not be transferred or assigned by the Employee
at any time.  The Company may assign its rights, together with its obligations
hereunder, to any parent, subsidiary, affiliate or successor, or in connection
with any sale, transfer or other disposition of all or substantially all of its
business and assets, provided, however, that any such assignee assumes the
Company's obligations hereunder.


7.4           Withholding.  All sums payable to the Employee hereunder shall be
reduced by all federal, state, local and other withholding and similar taxes and
payments required by applicable law.


7.5           Entire Agreement.  This Agreement constitutes the entire and only
agreement between the Parties relating to employment of the Employee with the
Company, and this Agreement supersedes and cancels any and all previous
contracts, arrangements or understandings with respect thereto.


7.6           Amendment.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by an agreement in writing executed by both
Parties hereto.


7.7           Notices.  All notices, requests, demands or other communications
required or permitted hereunder shall be in writing and shall be delivered
personally, or sent by telecopier machine or by a nationally recognized
overnight courier service, and shall be deemed given when so delivered
personally, or by telecopier machine or overnight courier service.
 
7.8           Binding Nature.  This Agreement shall be binding upon, and inure
to the benefit of, the successors and personal representatives of the respective
Parties hereto.


7.9           Headings.  The headings contained in this Agreement are for
reference purposes only and shall in no way affect the meaning or interpretation
of this Agreement.  In this Agreement, the singular includes the plural, the
plural included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.


7.10           Counterparts and Fax Signatures.  This Agreement may be executed
by Fax and in two or more counterparts, each of which shall be deemed to be an
original but all of which, taken together, constitute one and the same
agreement.


7.11           Governing Law.  The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING
OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION,
AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE
THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL
INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY ISSUES SO TRIABLE.   If it becomes necessary for any Party to
institute legal action to enforce the terms and conditions of this Agreement,
the prevailing Party shall be awarded reasonable attorneys fees, expenses and
costs.


7.12           Arbitration.  Any dispute or other disagreement arising from or
out of this Agreement shall be submitted to arbitration under the commercial
rules of the American Arbitration Association and the decision of the arbiter(s)
shall be enforceable in any court having jurisdiction thereof.  Arbitration
shall occur only in San Diego County, CA.  The interpretation and the
enforcement of this Agreement shall be governed by California Law as applied to
residents of the State of California relating to contracts executed in and to be
performed solely within the State of California.


7.13           Attorneys' Fees.  In the event of any claim, demand or suit
arising out of or with respect to this Agreement, the prevailing Party shall be
entitled to reasonable costs and attorneys' fees, including any such costs and
fees upon appeal.


7.14           Joint Drafting and Exclusive Agreement.  This Agreement is the
only Agreement executed by and between the Parties related to the performance of
the Services described herein.  There are no additional oral agreements or other
understandings related to the performance of the Services described
herein.  This Agreement shall be deemed to have been drafted jointly by the
Parties hereto, and no inference or interpretation against any one Party shall
be made solely by virtue of such Party allegedly having been the draftsperson of
this Agreement.  The Parties have each conducted sufficient and appropriate due
diligence with respect to the facts and circumstances surrounding and related to
this Agreement.  The Parties expressly disclaim all reliance upon, and
prospectively waive any fraud, misrepresentation, negligence or other claim
based on information supplied by the other Party, in any way relating to the
subject matter of this Agreement.


7.15           Acknowledgments and Assent.  The Parties acknowledge that they
have been given at least ten (10) days to consider this Agreement and that they
were advised to consult with an independent attorney prior to signing this
Agreement and that they have in fact consulted with counsel of their own
choosing prior to executing this Agreement.  The Parties may revoke this
Agreement for a period of three (3) calendar days after signing this Agreement,
and the Agreement shall not be effective or enforceable until the expiration of
this three (3) day revocation period.  The Parties agree that they have read
this Agreement and understand the content herein, and freely and voluntarily
assent to all of the terms herein.






***SIGNATURE PAGE FOLLOWS***










 
 

--------------------------------------------------------------------------------

 
 
 

 


SIGNATURE PAGE


IN WITNESS WHEREOF, this Agreement is executed and dated as of the date first
set forth above.




COMPANY
 
PNG Ventures, Inc.
 
 
EMPLOYEE
 
Kevin Markey
 
 
 















































